Fourth Court of Appeals
                                San Antonio, Texas
                                       March 8, 2018

                                   No. 04-17-00005-CV

                   ESTATE OF FRANCISCO RODRIGUEZ, Deceased,

                     From the Probate Court No 2, Bexar County, Texas
                              Trial Court No. 2015PC0654-A
                         Honorable Tom Rickhoff, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Patricia O. Alvarez, Justice


      The panel has considered Appellant Blanca Rodriguez’s motion for rehearing; the motion
is DENIED. See TEX. R. APP. P. 49.3.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court